Citation Nr: 1750751	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-08 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (other than posttraumatic stress disorder (PTSD)), to include schizophrenia, cannabis delusional disorder, attention deficit disorder (ADD), depression, and adjustment and mood disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1981 to December 1982, to include service aboard the USS HUNLEY (AS-31).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The subsequently dated procedural history as to the claim was reported in detail in the Board's April 2017 remand and will not be repeated here.  The April 2017 remand directives have been completed, and the case has been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDING OF FACT

A chronic acquired psychiatric disability (other than PTSD) was not manifested in service and any such current disability (to specifically include ADD) is not shown to be related to the Veteran's service.  



CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disability (other than PTSD) (to include ADD) is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by December 2008 and March 2009 letters.  
See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development on several occasions, to include in July 2013, June 2016, and April 2017.  As a VA examiner in 2014 did not address all medical questions asked, additional evidentiary development was necessary.  While a VA examiner in 2016 addressed some of the medical questions raised, the Board found it necessary to remand the claim again for further report in that not all medical inquiries were addressed.  Therefore, in April 2017, the Board remanded for a supplemental opinion as to the 2016 report, addressing the 2012 VA examiner's opinion with respect to the diagnosis of an adjustment disorder and to provide the proper legal standard as to the preexisting component of the Veteran's diagnosed ADD.  The requested report is of record and has been found to address the Board's concerns.  As such, the Board now finds that the remand directives requested in 2017 were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2017), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2017).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Compensation shall not be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2014); 38 C.F.R. § 3.301 (2017).  Drug abuse means the use of illegal drugs (including prescription drugs illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2017); see also 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. § 3.1(m) (2017).  VA General Counsel has confirmed that direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The Veteran seeks service connection for an acquired psychiatric disability (other than PTSD), to include schizophrenia, cannabis delusional disorder, ADD, and adjustment and mood disorders.  He contends that his acquired psychiatric disorder had its onset during military service and that it has continued since that time.  

As previously reported in other Board decision/remands and repeated here for clarity, the Veteran's STRs show that in August 1982, he suffered an acute psychotic break while aboard the U.S.S. HUNLEY (AS-31), during which he removed his clothing and ran through the berthing deck screaming that he was Jesus and was here to change the world.  He exhibited symptoms including loose associations, agitation, and hallucinations.  He was subdued, and Haldol was administered.  Two days later, he was transferred to a hospital for neuropsychiatric observation.  There was a question as to whether the use of illegal drugs was involved in the episode.  When seen initially, he claimed that he did not use any drugs except hash, and said he had used some that day.  During the subsequent hospitalization, the Veteran admitted to smoking hashish with some friends a few hours before the episode.  He admitted to smoking marijuana in the past, but this was the first time for hashish.  Laboratory data, including urinalysis, were noted to be negative, although it is not known whether these tests were for substances such as cannabis.  The final diagnosis was cannabis (hashish) delusional disorder manifested by delusions of grandeur, marked anxiety, and emotional lability, and subsequent amnesia for the episode.  It was commented that the diagnosis was a substance-induced organic mental disorder and the direct effect of cannabis hashish on the nervous system.  The Veteran was no longer exhibiting any psychotic manifestations at the time of his discharge from the hospital, and he was returned to duty.  

Post-service VA medical records show that the Veteran was diagnosed with ADD, anxiety disorder, and depression.  Several records show bipolar disorder to be ruled out.  A VA evaluation in June 2012 resulted in a provisional diagnosis of psychotic disorder, not otherwise specified.  However, symptoms the Veteran described as related to an in-service fire aboard ship during service were thought to have been consistent with an adjustment disorder.  (See June 2012 VA treatment report).  

In view of these factors, the Board requested, in part in its July 2013 remand directives, that the Veteran be afforded a VA psychiatric examination to determine whether he currently manifested a chronic acquired psychiatric disability, under Axis I of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM-IV), which at least as likely as not (50 percent or greater probability) had its onset during service, or was related to any events which occurred in service.  The examiner was also requested to express an opinion as to whether the psychotic episode shown in August 1982 was more likely than not (greater than 50 percent probability) due to alcohol or drugs. (See Board's July 2013 remand, at page 6).  In response, the Board received a July 2014 opinion from a VA psychiatrist who had previously examined the Veteran in January 2014.  After a mental status evaluation of the Veteran and a review of his post-service VA treatment records, the VA psychiatrist stated that he remained steadfast with his January 2014 opinion that the Veteran did not meet the diagnostic criteria for PTSD.  While the VA psychiatrist then acknowledged that the Veteran was in receipt of VA treatment for a mood disorder and ADD, he did not provide an opinion as to the etiology of either one of these psychiatric disabilities.  Id.  (See January 2014 and July 2014 VA examination reports).  

Thus, the July 2014 VA psychiatrist did not comply with the Board's July 2013 remand directives because he did not provide an opinion as to whether any acquired psychiatric disorder, such as the diagnosed mood disorder and ADD, at least as likely as not (50 percent or greater probability) had their onset during service, or were related to any events that occurred in service.  In addition, the VA psychiatrist did not express an opinion as to whether the psychotic episode shown in August 1982 was more likely than not (greater than 50 percent probability), a result of alcohol or drugs, as specifically directed by the Board in its July 2013 remand directives.  Id.  Thus, because there had not been compliance with the Board's July 2013 remand directives, the issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include schizophrenia, cannabis delusional disorder, attention deficit disorder, and adjustment and mood disorders, was remanded to the RO in June 2016.  Stegall, supra.  

Pursuant to the Board's June 2016 remand directive, a VA psychiatrist (other than the June 2014 VA psychiatrist) examined the Veteran and provided the requested opinion.  After a mental status evaluation, the VA psychiatrist diagnosed the Veteran with ADD; anxiety and mood disorders; and an alcohol abuse disorder.  The VA examiner concluded that the Veteran's ADD was a neurobiological condition and was evident prior to active duty service; his anxiety and mood disorders were secondary to the stressors of his spouse's illness; and, that it was at least as likely as not (50 percent probability or greater) that the in-service August 1982 psychotic episode was due to alcohol or drugs.  The September 2016 VA psychiatrist opined that the Veteran's reported two episodes of psychosis were in the context of substance use; thus, the only criteria per DSM- 5 that they met were substance-inducted psychotic episode, that had since resolved.  Regarding the etiology of the Veteran's ADD, the VA examiner further maintained the Veteran had a strong family history of ADD in his sister and daughter, and that it was less likely than not that it had been worsened by his time in the service.  (See September 2016 VA Mental Disorders DBQ).  

Once again, the Board found a VA medical report (the September 2016 VA psychiatrist's opinion) to be deficient in evaluating the claim.  First, the September 2016 VA psychiatrist opined that the Veteran did not have an adjustment disorder; thus, she did not provide an opinion as to its etiology, nor did she comment on a June 2012 VA examiner's opinion that the Veteran's psychiatric symptoms, as related to an in-service fire aboard ship, were thought to have been consistent with the diagnosis of an adjustment disorder.  Notwithstanding the foregoing, the Veteran, as noted by the Board in its June 2016 remand, had been diagnosed, in part, with an adjustment disorder during the appeal period.  The Board found that the claim must be remanded again to obtain a supplemental opinion from the September 2016 VA psychiatrist, or other similarly qualified clinician, as to the etiology of the Veteran's diagnosed adjustment disorder, as requested by the Board in its June 2016 remand directives.  

The Board also found that a supplemental opinion from the September 2016 VA psychiatrist was required to address the appropriate standard as to the preexisting component of the Veteran's diagnosed ADD.  Specifically, it was noted that the VA examiner opined that the Veteran's ADD was a neurobiological condition, that it was evident prior to active duty service, and that it had not been worsened by his time in the service.  However, the September 2016 VA psychiatrist did not state whether there was clear and unmistakable evidence that the Veteran's ADD had preexisted the Veteran's entrance into active duty in June 1981 and clear and unmistakable evidence that the ADD had not been aggravated therein.  In this case, the VA examiner's language, although certainly expressing some degree of conviction, does not satisfy the "onerous" and "very demanding" clear-and-unmistakable-evidence standard required in this case.  Thus, the Board noted that an addendum opinion was needed from the September 2016 VA psychiatrist to address the June 2012 VA examiner's opinion with respect to the diagnosis of an adjustment disorder and to utilize the proper legal standard with respect to the diagnosis of ADD.  (See the Board's April 2017 remand directives for further detail.)  

The requested addendum report, dated in April 2017, was provided by the same VA examiner who had conducted the September 2016 evaluation.  Initially, as to the medical question that the Veteran's adjustment disorder had its onset during service or was otherwise related to such, she noted that the Veteran never met the criteria for a diagnosis of adjustment disorder.  Specifically, she noted that the Veteran's recollection of the event described a psychotic episode in the context of substance use.  Per the DSM, this would be classified as substance inducted psychotic episode.  She added that once the Veteran stopped drinking, he no longer had symptoms.  She agreed with her previous opinion that it was at least as likely as not that the August 1982 psychotic episode was due to alcohol or drugs.  She further pointed out that he admitted to drinking heavily at the time, and his reported two episodes of psychosis were in context of substance use, so the only criteria per DSM-5 that was met was substance induced psychotic episode, now resolved.  

As to the request to comment on a previous examiner's comment that the Veteran's psychiatric symptoms were related to a fire aboard ship, she stated that the contemporaneous deck logs did show a fire in the stacks which resulted in injuries but no deaths.  Regarding the Veteran's diagnosed ADD (also noted as ADHD - attention deficit hyperactivity disorder), she stated that this condition was a disorder that started in childhood and was not acquired as an adult.  The Veteran provided ample subjective evidence that he had this condition as a child and also that it was inherited in his family.  With this evidence, it was "clear and unmistakable" that the Veteran had undiagnosed ADD prior to entering service.  She pointed to her 2016 report which noted that ADD is a "neurobiological condition and was evident prior to active duty service."  She pointed to his difficulties in school.  

The examiner added that the Veteran's ADD clearly and unmistakably did not permanently increase in severity beyond its natural progression during military service.  Stressors at the time of service and alcohol use might have temporarily worsened his ADD at the time; however, there was no evidence that these stressors permanently worsened his condition, which is consistent with the natural course of ADD.  

Analysis

The Board finds that the April 2017 examiner's report, with the opinions as summarized above, is the evidence most probative to the etiology of the Veteran's acquired psychiatric condition.  The examiner's opinions are based on a review of the Veteran's complete medical records and an in-person examination.  Thus, it takes into account the medical evidence in favor of and against the Veteran's claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing and factually supported rationale.  

As summarized above, it was determined by the 2017 examiner that the Veteran never met the criteria for a diagnosis of adjustment disorder.  Instead, the Veteran's recollection of the inservice event described a psychotic episode in the context of substance abuse.  Thus, it was a substance induced psychotic episode.  As already pointed out, compensation shall not be paid if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (2017).  Clearly, that is the case here as to the inservice episode.  

The only acquired psychiatric disorder that was diagnosed at this time was ADD.  The examiner opined that this disorder clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated therein.  For rationale, she pointed to the Veteran's problems when in the 9th grade.  Specifically, his sister helped him with his classes, and it was pointed out that he struggled at the time "with basics."  There was no increase in severity during service as evidenced in the record.  While his substance abuse might have resulted in a temporary worsening of his ADD at the time, there was no indication that the condition was permanently worsened.  Instead, the record showed findings consistent with the "natural course" of ADD.  

The Board finds that the service and post service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  Highly probative medical evidence (the 2017 VA psychological opinion with clear explanation of rationale) weighs heavily against a finding that any currently diagnosed acquired psychiatric disability (ADD) is related to the Veteran's service.  The April 2017 examination report clearly reflects familiarity with the record, notes all necessary findings, and includes an explanation of rationale that cites to the factual data.  

Regarding the Veteran's own opinion that he has a psychiatric disability that is due to his service, he is a layperson (with no demonstrated or alleged expertise in determining a medical nexus); does not offer any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation or rationale for his opinion.  Therefore, his opinion in this matter has no probative value.  

The Board recognizes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  That is, competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau, supra.  

Here, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion regarding a psychiatric diagnosis (and its relationship to a known event in service).  A mental disability is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, Buchanan, and Jandreau, supra.  The etiology of a psychiatric disease is a matter of medical complexity.  The Veteran is a layperson and does not cite to any supporting medical opinion or treatise evidence.  His opinion in this matter has no probative value.  

As a chronic acquired psychiatric disorder is not shown to be related to the Veteran's service/complaints therein, the preponderance of the evidence is against the Veteran's claim of service connection for a variously diagnosed psychiatric disability other than PTSD, and the appeal in the matter must be denied.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include schizophrenia, cannabis delusional disorder, ADD, depression, and adjustment and mood disorder, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


